Citation Nr: 0836980	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-16 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for kidney cancer, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

For the reasons set forth hereinbelow, the veteran's claim 
must be remanded for additional adjudication.  

In this case, the Board observes that following the RO's 
issuance of the November 2006 supplemental statement of the 
case, the veteran submitted a report of his private physician 
pertinent to the veteran's claim that was not accompanied by 
a waiver of initial RO consideration.  

This reported, dated in September 2006, noted the veteran's 
renal cancer and indicated that he could not exclude the 
possibility that the veteran's cancer was related to Agent 
Orange.  

In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. § 19.31, 19.37.  

Accordingly, the case is REMANDED to the RO for the following 
action:

In light of the new medical evidence 
recently associated with the veteran's 
claims file, the RO must again review the 
veteran's claims in light of all the 
evidence of record.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and should be afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



